DETAILED ACTION
	1.	This action is in response to the application filed on 2/9/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the magnetic core having at least one auxiliary winding having at least one tap for at least one of: at least one measurement signal; or the control voltage supply.” (in claim 16) 
“a rectified input direct voltage from a single-phase network; a rectified input direct voltage from a three-phase network; or an input direct voltage from an intermediate circuit.” (in claim 17)
“the control device” (in claim 18)
“the control device is configured to receive at least one of: at least one measurement signal, in particular a first measurement voltage; a second measurement voltage; or at least a first measurement signal of at least one auxiliary winding of the voltage converter.” (in claim 19)
“the control device is configured to control the first semiconductor switching element and the second semiconductor switching element with respect to at least one of a variable switch-on time or a variable switch-off time, such that a switching frequency of the voltage converter is limited by at least one of a minimum switch-on time or a minimum switch-off time.” (in claim 20)
“measure or process the profile or the instantaneous value of the first measurement voltage, the profile or the instantaneous value of the second measuring voltage, and the profile or the instantaneous value of the at least first measurement signal of the at least one auxiliary winding of the voltage converter; and use the measurements of the profiles or instantaneous values of the first and second measurement voltages, and the at least first measurement signal of the at least one auxiliary winding for the switching control of the first semiconductor switching element and the second semiconductor switching element.” (in claim 22)
“measure the profile of the first measuring voltage, the profile of the second measuring voltage, and the profile of the first measuring signal of the at least one auxiliary winding; compare the measurements of the profiles of the first measurement voltage, the second measurement voltage, and the first measurement signal with respect to at least one set threshold value; and switch the first semiconductor switching element and the second semiconductor switching element when the respective threshold value is reached.” (in claim 24)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
4.	Claim 12, 14-16, 18, and 21 are objected to because of the following informalities:  
Claim 12 recites “the current flow” should be replaced with “a current flow”; “the magnetic flux” should be replaced with “a magnetic flux”
Claim 14 recites “the ground” should be replaced with “a ground”; “the control voltage” should be replaced with “a control voltage”
Claim 15 recites “the secondary side” should be replaced with “a secondary side”
Claim 16, recites “the control voltage supply” should be replaced with “a control voltage supply”
Claim 18, recites “a voltage converter” should be replaced with “the voltage converter”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “protect the circuit”. It is unclear to which circuit is being protect; and recites the limitation “the respectively assigned semiconductor switching element is open”. There is insufficient antecedent basis for this limitation in the claim. It is unclear to which switching element. 
Claims 13-23 are rejected under 112(b), because they are depending on claims 12.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	7.	Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 5932995) in views of Singnurkar (US 20120187932).
 	Regarding claim 12: Wagoner discloses a voltage converter (i.e. figure 3), configured as a step-down converter (i.e. converter of figure 3), for reducing an input direct voltage (i.e. VDC input) into an output direct voltage (i.e. output VDC) that is lower than the input direct voltage (i.e. VDC input), the voltage converter comprising: 
 	a first step-down converter circuit (i.e. top half circuit) arrangement, comprising: 
 	a first semiconductor switching element (i.e. Q2) having a first control input, a first coupled choke (i.e. L4A) having a first freewheeling diode (i.e. D2), and 
 	a first input capacitor (i.e. C3), and a first output capacitor (i.e. C5); and 
 	a second step-down converter circuit (i.e. bottom half circuit) arrangement, comprising: 
 	a second semiconductor switching element (i.e. Q3) having a second control input, a second coupled choke (i.e. L4B) having a second freewheeling diode (i.e. D3), and 
 	a second input capacitor (i.e. C4) and a second output capacitor (i.e. C6): 
(i.e. C3) of the first step-down converter circuit (i.e. top half circuit) arrangement and the second input capacitor (i.e. C4) of the second step-down converter circuit (i.e. bottom half circuit) arrangement are arranged in series (i.e. see series arrangement of figure 3) in order to share the input voltage (i.e. VDC input); 
 	wherein the first semiconductor switching element (i.e. Q2) and the first freewheeling diode (i.e. D2), as well as the second semiconductor switching element (i.e. Q3) and the second freewheeling diode (i.e. D3), are arranged in series (i.e. see series arrangement of figure 3), and the first freewheeling diode (i.e. D2) and the second freewheeling diode (i.e. D3) are configured to at least one of: 
 	protect (i.e. function of D2 and D3) the circuit (i.e. circuit of figure 3) from at least one of an overvoltage of the first coupled choke (i.e. L4A) and the second coupled choke (i.e. L4B), or the current flow when the respectively assigned semiconductor switching element is open, or 
 	enable the flow of current of the first coupled choke and the second coupled choke during a reduction of the magnetic flux of the first coupled choke and the second coupled choke; 
 	wherein the first coupled choke (i.e. L4A) and the second coupled choke (i.e. L4B) are coupled to one another in a transformer (i.e. coupled L4A and L4B); 
 	wherein the first output capacitor (i.e. C5) and the second output capacitor (i.e. C6) are arranged in series and form a voltage divider (i.e. see series arrangement of figure 3),

 	Singnurkar discloses a voltage converter (i.e. figure 1C) comprising the first and second capacitor (i.e. 22, 23) arranged in series and from a voltage divider; and have a common feedback voltage divider which has a first resistor and a second resistor (i.e. 57, 58).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the feedback voltage divider as disclose by Singnurkar to have the first step-down converter circuit arrangement and the second step- down converter circuit arrangement have a common feedback voltage divider which has a first resistor and a second resistor, because it provides high efficiency for the dual output converter. 
	Regarding claim 17: Wagoner discloses (i.e. figure 3: unregulated voltage VDC) wherein the voltage converter is configured for reducing at least one of: a rectified input direct voltage from a single-phase network; a rectified input direct voltage from a three-phase network; or an input direct voltage from an intermediate circuit.
 	Regarding claim 18: Wagoner discloses (i.e. figure 3) A control device (i.e. controller for the switching devices Q2 and Q3) for a voltage converter, wherein: the control device is configured to control a voltage converter according to claim 12 by: controlling the first semiconductor switching element of the voltage converter at the first control input; and controlling the second semiconductor switching element of the voltage converter at the second control input.

 	8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 5932995) in views of Singnurkar (US 20120187932) and further in views of Elmeder (DE 3832446A1, cited in the IDS)
 	Regarding claim 13: Wagoner discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a first non-coupled choke and a second non-coupled choke which are arranged in series with the first and the second coupled chokes.
 	Elmeder discloses a power converter a first non-coupled choke (i.e. top LZK) and a second non-coupled choke (i.e. bottom LZK) which are arranged in series with the first and the second coupled chokes.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the power converter as disclose by Elmeder to have a high degree of efficiency. 

 	9.	Claims 14-16, 19, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 5932995) in views of Singnurkar (US 20120187932) and Elmeder (DE 3832446A1, cited in the IDS) and further in views of Elek et al. (US 2004028027).
 	Regarding claim 14: Wagoner disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a measuring resistor arranged in series with at least one of the first or second non-coupled chokes or one of the freewheeling diodes or one of the semiconductor switching elements; the measuring resistor having a first connection configured to tap a first measurement voltage, and 
 	Elek et al. disclose a power supply comprising a measuring resistor (i.e. figure 9: R2146) arranged in series with at least one of the first or second non-coupled chokes or one of the freewheeling diodes or one of the semiconductor switching elements; the measuring resistor having a first connection configured to tap a first measurement voltage, and having a second connection connected to at least one of the first non-coupled choke or the second non-coupled choke, and connected to the ground of the control voltage.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the power supply as disclose by Elek et al., because there a need for improvements in various power systems, power circuits, and power components.
 	Regarding claim 15: Wagoner disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein at least one of: the second connection of the measuring resistor is connected to the first and second non-coupled chokes; or the ground of the control voltage is provided on the secondary side of the voltage converter.
 	Elek et al. disclose a power supply comprising wherein at least one of: the second connection of the measuring resistor (i.e. figure 9: R2146) is connected to the first and second non-coupled chokes; or the ground of the control voltage is provided on the secondary side of the voltage converter.

Regarding claim 16: Wagoner disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the first coupled choke and the second coupled choke have a common magnetic core, the magnetic core having at least one auxiliary winding having at least one tap for at least one of: at least one measurement signal; or the control voltage supply.
 	Elek et al. disclose a power supply (i.e. figure 9) comprising the first coupled choke and the second coupled choke have a common magnetic core, the magnetic core having at least one auxiliary winding (i.e. L2136) having at least one tap for at least one of: at least one measurement signal; or the control voltage supply (i.e. ¶ 82).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the power supply as disclose by Elek et al., because there a need for improvements in various power systems, power circuits, and power components.
 	Regarding claim 19: Wagoner disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the control device is configured to receive at least one of: at least one measurement signal, in particular a first measurement voltage; a second measurement voltage; or at least a first measurement signal of at least one auxiliary winding of the voltage converter.
(i.e. figure 9A) comprising the control device is configured to receive at least one of: at least one measurement signal, in particular a first measurement voltage; a second measurement voltage; or at least a first measurement signal of at least one auxiliary winding of the voltage converter (i.e. ¶ 82).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the power supply as disclose by Elek et al., because there a need for improvements in various power systems, power circuits, and power components.
Regarding claim 22: Wagoner disclose the limitation of the claim(s) as discussed above, but does not specifically disclose configured to: measure or process the profile or the instantaneous value of the first measurement voltage, the profile or the instantaneous value of the second measuring voltage, and the profile or the instantaneous value of the at least first measurement signal of the at least one auxiliary winding of the voltage converter; and use the measurements of the profiles or instantaneous values of the first and second measurement voltages, and the at least first measurement signal of the at least one auxiliary winding for the switching control of the first semiconductor switching element and the second semiconductor switching element.
 	Elek et al. disclose a power supply (i.e. figure 9A) comprising configured to: measure or process the profile or the instantaneous value of the first measurement voltage, the profile or the instantaneous value of the second measuring voltage, and the profile or the instantaneous value of the at least first measurement signal of the at least one auxiliary winding (i.e. L2136) of the voltage converter; and use the measurements (i.e. ¶ 82-84).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the power supply as disclose by Elek et al., because there a need for improvements in various power systems, power circuits, and power components.
Regarding claim 23: Wagoner disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the control device controls switching of the first and second semiconductor switching elements by at least one of pulse width modulation or frequency modulation.
 	Elek et al. disclose a power supply (i.e. figure 9A) comprising the control device controls switching of the first and second semiconductor switching elements by at least one of pulse width modulation or frequency modulation (i.e. ¶ 82-84).
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the power supply as disclose by Elek et al., because there a need for improvements in various power systems, power circuits, and power components.
Regarding claim 24: Wagoner disclose the limitation of the claim(s) as discussed above, but does not specifically disclose configured to: measure the profile of the first measuring voltage, the profile of the second measuring voltage, and the profile of the first measuring signal of the at least one auxiliary winding; compare the 
 	Elek et al. disclose a power supply (i.e. figure 9A) comprising configured to: measure the profile of the first measuring voltage, the profile of the second measuring voltage, and the profile of the first measuring signal of the at least one auxiliary winding; compare the measurements of the profiles of the first measurement voltage, the second measurement voltage, and the first measurement signal with respect to at least one set threshold value; and switch the first semiconductor switching element and the second semiconductor switching element when the respective threshold value is reached (i.e. ¶ 82-84).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the power supply as disclose by Elek et al., because there a need for improvements in various power systems, power circuits, and power components.

 	
10.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wagoner (US 5932995) in views of Singnurkar (US 20120187932) and further in view of Kinder et al. (US 20070075689).
Regarding claim 20: Wagoner discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the control device is configured to 
 	Kinder et al. disclose a converter (i.e. figure 2) comprising the control device is configured to control the first semiconductor switching element and the second semiconductor switching element with respect to at least one of a variable switch-on time or a variable switch-off time, such that a switching frequency of the voltage converter is limited by at least one of a minimum switch-on time or a minimum switch-off time (i.e. ¶ 28-31).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Wagoner’s invention with the converter as disclose by Kinder et al. to achieve high efficiency performance. 
Regarding claim 21: Wagoner discloses the limitation of the claim(s) as discussed above, but does not specifically disclose configured to control the voltage converter in an operating mode which lies in a transition range between intermittent operation and continuous operation.
 	Kinder et al. disclose a converter (i.e. figure 2) comprising configured to control the voltage converter in an operating mode which lies in a transition range between intermittent operation and continuous operation (i.e. discontinuous mode and normal mode, ¶ 41).


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838